Citation Nr: 0308545	
Decision Date: 05/06/03    Archive Date: 05/15/03	

DOCKET NO.  95-22 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic skin 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from January 1966 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The Board has remanded the appeal in March 1996, 
December 1999, and February 2001.  


FINDING OF FACT

Basal cell carcinoma of the nose is residual to the veteran's 
inservice sun exposure.  


CONCLUSION OF LAW

Basal cell carcinoma of the nose was incurred during active 
service.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000.  U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  The record reflects that 
the veteran and his representative have been provided with a 
statement of the case and supplemental statements of the 
case, as well as a March 2001 letter, informing them of the 
governing legal criteria, the evidence necessary to 
substantiate the veteran's claim, the evidence considered, 
evidentiary development under the VCAA, and the reasons for 
the denial of his claim.  In essence, the matter of "which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant" has been 
addressed.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran has been afforded multiple VA examinations and 
treatment records have been obtained.  Therefore, it is 
concluded that the VA has complied with the VCAA and the 
Board may now proceed, without prejudice to the veteran, 
because there is no indication that any further notification 
or development could be undertaken that has not already been 
accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service connection may be established for a disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  The law also provides that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

An October 1966 service medical record reflects that the 
veteran had an abscess on his right buttock.  Reports of 
September 1967 and October 1969 service examinations do not 
indicate that the veteran had any chronic acquired skin 
disability.  

The reports of September 1993, January 1997, March 2000, and 
October 2001 VA dermatology examinations do not reflect that 
the veteran had any chronic acquired skin disorder that is 
related to service.  The first two examination reports 
identify multiple follicular cyst, history of acne, probable 
history of tinea cruris versus intertrigo and psoriasis.  The 
March 2000 and October 2001 examination reports reflect that 
there were insufficient lesions to make a positive diagnosis, 
with the March 2000 report indicating that the best diagnosis 
at that time would be lichen simplex chronicus of the elbows.

The report of a March 2003 VA dermatology examination 
reflects that the veteran's medical records were reviewed.  
It indicates that the veteran had epidermal inclusion cyst 
times four and xerosis and eczematous lesions of the elbows 
that were not related to his active service.  It indicates 
that he had basal cell carcinoma of the nose that was related 
to sun exposure and the veteran's sun exposure during active 
service would have contributed to the development of his 
basal cell carcinoma of the nose.  

There is no competent medical evidence associating psoriasis, 
cysts, eczematous lesions, or lichen simplex chronicus with 
the veteran's active service and there is competent medical 
evidence that dissociates these diagnoses from his active 
service.  Therefore, a preponderance of the evidence is 
against service connection for any of these disabilities.

The veteran's service records reflect that he did serve in 
the Republic of Vietnam, indicating that he did receive 
prolonged sun exposure.  With consideration that there is 
competent medical evidence identifying basal cell carcinoma 
of the nose, and associating this with the veteran's sun 
exposure, the Board concludes that the evidence is in 
equipoise with respect to whether or not the veteran's sun 
exposure during his service resulted in his currently 
manifested basal cell carcinoma of the nose.  In resolving 
all doubt in the veteran's behalf, service connection for 
basal cell carcinoma of the nose is warranted.  


ORDER

Service connection for basal cell carcinoma of the nose is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  



____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

